TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00140-CR
                                      NO. 03-19-00141-CR
                                      NO. 03-19-00199-CR


                                    Randall Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
               NOS. D-1-DC-17-302456; D-1-DC-17-302457; & D-1-DC-19-904002
               THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on August 8, 2019. On counsel’s

motion, the time for filing was extended to October 8, 2019. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant in

part the motion for extension of time and order appellant to file a brief no later than December 6,

2019. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on October 18, 2019.
Before Justices Goodwin, Baker, and Kelly

Do Not Publish




                                            2